DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 30 March 2021.
2.  Claims 1-18 are pending in the application.
3.  Claims 1-4, 6-10, 12-16 and 18 have been rejected.
4.  Claims 5, 11 and 17 have been objected to.
Response to Arguments
5.  Applicant’s arguments with respect to claim(s) 1-4, 6-10, 12-16 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.  Claims 1-3, 7-9 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clements US 2019/0132131 A1 in view of Chhabra US 2009/0249462 A1.
As to claim 1, Clements discloses a method for authenticating users using blockchains, comprising: 
receiving, at a user device of a user, user credentials (i.e. hash from service provider) [0029] for authentication (i.e. user initiates authentication) [0030] to an application associated with the user device (i.e. the service provider requests the hash for authentication) [0030]; 
determining whether the user credentials are valid for the application using a local blockchain stored on the user device (i.e. service provider validates hash) [0030]; 
in response to determining that the user credentials are valid, generating a new block to be added to the local blockchain (i.e. service provider creates a new block) [0030]; 
adding the new block to the local blockchain (i.e. each blockchain will include the new block) [0027]; and 
granting access to the application based on the validated user credentials [0030]. 
Clements does not teach that the user credentials include at least one of a username, a password, and a biometric signature.
Chhabra teaches that the user credentials include at least one of a username, a password, and a biometric signature (i.e. a credential may be a password, username, fingerprint, biometric identifier or other identifiers needed to confirm a user’s authority for access to a software application or account) [0013].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Clements so that the user credentials would have included at least one of a username, a password, and a biometric signature.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Clements by the teaching of Chhabra because it provides a user secure access to an application [0013].
As to claim 2, Clements teaches the method of claim 1, further comprising: 
connecting to a blockchain server that stores a cloud blockchain (i.e. the service provider) [0022]; and 

As to claim 3, Clements teaches the method of claim 2, further comprising determining whether the user credentials are valid for the application using the cloud blockchain (i.e. service provider validates hash) [0030], wherein causing the new block to be added to the cloud blockchain is in response to determining that the user credentials are valid for the application using the cloud blockchain (i.e. each blockchain will include the new block) [0027]. 
As to claim 7, Clements discloses a system for authenticating users using blockchains, the system comprising: 
a memory [0021]; and 
a hardware processor that, when executing computer executable instructions stored in the memory [0021], is configured to: 
receive, at a user device of a user, user credentials (i.e. hash from service provider) [0029] for authentication (i.e. user initiates authentication) [0030] to an application associated with the user device (i.e. the service provider requests the hash for authentication) [0030]; 
determine whether the user credentials are valid for the application using a local blockchain stored on the user device (i.e. service provider validates hash) [0030]; 

add the new block to the local blockchain (i.e. each blockchain will include the new block) [0027]; and 
grant access to the application based on the validated user credentials [0030]. 
Clements does not teach that the user credentials include at least one of a username, a password, and a biometric signature.
Chhabra teaches that the user credentials include at least one of a username, a password, and a biometric signature (i.e. a credential may be a password, username, fingerprint, biometric identifier or other identifiers needed to confirm a user’s authority for access to a software application or account) [0013].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Clements so that the user credentials would have included at least one of a username, a password, and a biometric signature.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Clements by the teaching of Chhabra because it provides a user secure access to an application [0013].
As to claim 8, Clements teaches the system of claim 7, wherein the hardware processor is further configured to: 
connect to a blockchain server that stores a cloud blockchain (i.e. the service provider) [0022]; and 
cause the new block to be added to the cloud blockchain (i.e. each blockchain will include the new block) [0027]. 
As to claim 9, Clements teaches the system of claim 8, wherein the hardware processor is further configured to determine whether the user credentials are valid for the application using the cloud blockchain (i.e. service provider validates hash) [0030], wherein causing the new block to be added to the cloud blockchain is in response to determining that the user credentials are valid for the application using the cloud blockchain (i.e. each blockchain will include the new block) [0027]. 

receiving, at a user device of a user, user credentials (i.e. hash from service provider) [0029] for authentication (i.e. user initiates authentication) [0030] to an application associated with the user device (i.e. the service provider requests the hash for authentication) [0030]; 
determining whether the user credentials are valid for the application using a local blockchain stored on the user device (i.e. service provider validates hash) [0030]; 
in response to determining that the user credentials are valid, generating a new block to be added to the local blockchain (i.e. service provider creates a new block) [0030]; 
adding the new block to the local blockchain (i.e. each blockchain will include the new block) [0027]; and 
granting access to the application based on the validated user credentials [0030]. 
Clements does not teach that the user credentials include at least one of a username, a password, and a biometric signature.
Chhabra teaches that the user credentials include at least one of a username, a password, and a biometric signature (i.e. a credential may be a password, username, fingerprint, biometric identifier or other identifiers needed to confirm a user’s authority for access to a software application or account) [0013].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Clements so that the user credentials would have included at least one of a username, a password, and a biometric signature.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Clements by the teaching of Chhabra because it provides a user secure access to an application [0013].
As to claim 14, Clements teaches the non-transitory computer-readable medium of claim 13, wherein the method further comprises: 

causing the new block to be added to the cloud blockchain (i.e. each blockchain will include the new block) [0027]. 
As to claim 15, Clements teaches the non-transitory computer-readable medium of claim 14, wherein the method further comprises determining whether the user credentials are valid for the application using the cloud blockchain (i.e. service provider validates hash) [0030], wherein causing the new block to be added to the cloud blockchain is in response to determining that the user credentials are valid for the application using the cloud blockchain (i.e. each blockchain will include the new block) [0027]. 
7.  Claims 4, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clements US 2019/0132131 A1 and Chhabra US 2009/0249462 A1 as applied to claims 2, 8 and 14 above, and further in view of Bengston US 2020/0226267 A1.
As to claim 4, the Clements-Chhabra combination does not teach receiving a plurality of blocks included in the cloud blockchain that are not included in the local blockchain.  The Clements-Chhabra combination does not teach adding the plurality of blocks to the local blockchain. 
Bengston teaches receiving a plurality of blocks included in the cloud blockchain that are not included in the local blockchain (i.e. nodes collate the new data) [0023].  Bengston teaches adding the plurality of blocks to the local blockchain (i.e. adding of the plurality of blocks) [0023]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Clements-Chhabra combination so that a plurality of blocks would have been received included in the cloud blockchain that were not included in the local blockchain. The plurality of blocks would have been added to the local blockchain. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Clements-Chhabra combination by the teaching of Bengston because it helps trace a chain of custody [0001].
As to claim 10, the Clements-Chhabra combination does not teach receive a plurality of blocks included in the cloud blockchain that are not included in the local blockchain.  The Clements-Chhabra combination does not teach add the plurality of blocks to the local blockchain. 
Bengston teaches receiving a plurality of blocks included in the cloud blockchain that are not included in the local blockchain (i.e. nodes collate the new data) [0023].  Bengston teaches adding the plurality of blocks to the local blockchain (i.e. adding of the plurality of blocks) [0023]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Clements-Chhabra combination so that a plurality of blocks would have been received included in the cloud blockchain that were not included in the local blockchain. The plurality of blocks would have been added to the local blockchain. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Clements-Chhabra combination by the teaching of Bengston because it helps trace a chain of custody [0001].
As to claim 16, the Clements-Chhabra combination does not teach receiving a plurality of blocks included in the cloud blockchain that are not included in the local blockchain.  The Clements-Chhabra combination does not teach adding the plurality of blocks to the local blockchain.
Bengston teaches receiving a plurality of blocks included in the cloud blockchain that are not included in the local blockchain (i.e. nodes collate the new data) [0023].  Bengston teaches adding the plurality of blocks to the local blockchain (i.e. adding of the plurality of blocks) [0023]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Clements-Chhabra combination so that a plurality of blocks would have been received included in the cloud blockchain that were not included in the local blockchain. The plurality of blocks would have been added to the local blockchain. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Clements-Chhabra combination by the teaching of Bengston because it helps trace a chain of custody [0001].
8.  Claims 6, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clements US 2019/0132131 A1 and Chhabra US 2009/0249462 A1 as applied to claims 1, 7 and 13 above, and further in view of Natarajan et al US 2020/0050386 A1 (hereinafter Natarajan).
As to claim 6, the Clements-Chhabra combination does not teach the method of claim 1, wherein the local blockchain is a portion of a blockchain, and wherein other portions of the blockchain are stored locally by other user devices associated with the user. 
Natarajan teaches the local blockchain is a portion of a blockchain, and wherein other portions of the blockchain are stored locally by other user devices associated with the user (i.e. data is segmented and the segments are stored at a plurality of storage nodes) [0005, 0035-0036]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Clements-Chhabra combination so that the local blockchain would have been a portion of a blockchain, and wherein other portions of the blockchain would have been stored locally by other user devices associated with the user. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Clements-Chhabra combination by the teaching of Natarajan because it helps store segmented data while still maintaining fault-tolerance of the data [0001].
As to claim 12, the Clements-Chhabra combination does not teach the system of claim 7, wherein the local blockchain is a portion of a blockchain, and wherein other portions of the blockchain are stored locally by other user devices associated with the user.  
Natarajan teaches the local blockchain is a portion of a blockchain, and wherein other portions of the blockchain are stored locally by other user devices associated with the user (i.e. data is segmented and the segments are stored at a plurality of storage nodes) [0005, 0035-0036]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Clements-Chhabra combination so that the local blockchain would have been a portion of a blockchain, and wherein other portions of the blockchain would have been stored locally by other user devices associated with the user. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Clements-Chhabra combination by the teaching of Natarajan because it helps store segmented data while still maintaining fault-tolerance of the data [0001].
As to claim 18, the Clements-Chhabra combination does not teach the non-transitory computer-readable medium of claim 13, wherein the local blockchain is a portion of a blockchain, and wherein other portions of the blockchain are stored locally by other user devices associated with the user. 
Natarajan teaches the local blockchain is a portion of a blockchain, and wherein other portions of the blockchain are stored locally by other user devices associated with the user (i.e. data is segmented and the segments are stored at a plurality of storage nodes) [0005, 0035-0036]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Clements-Chhabra combination so that the local blockchain would have been a portion of a blockchain, and wherein other portions of the blockchain would have been stored locally by other user devices associated with the user. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Clements-Chhabra combination by the teaching of Natarajan because it helps store segmented data while still maintaining fault-tolerance of the data [0001].
Allowable Subject Matter
9.  Claims 5, 11 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 5, the prior art does not disclose, teach or fairly suggest the limitations of “requesting a connection to a blockchain server that stores a cloud blockchain” and “determining that the connection to the blockchain server was unsuccessful, wherein the new block is added to the local blockchain as an offline block in response to determining that the connection to the blockchain server was unsuccessful”. 
As to claim 11, the prior art does not disclose, teach or fairly suggest the limitations of “request a connection to a blockchain server that stores a cloud blockchain” and “determine that the connection to the blockchain server was unsuccessful, wherein the new block is added to the local blockchain as an offline block in response to determining that the connection to the blockchain server was unsuccessful”. 
As to claim 17, the prior art does not disclose, teach or fairly suggest the limitations of “requesting a connection to a blockchain server that stores a cloud blockchain” and “determining that the connection to the blockchain server was unsuccessful, wherein the new block is added to the local blockchain as an offline block in response to determining that the connection to the blockchain server was unsuccessful”. 
Relevant Prior Art
10.  The following references have been considered relevant by the examiner:
A.  Mossler et al US 2020/0090168 A1 directed to providing interactions between a contactless device and a user device, and more particularly, to systems and methods for authenticating a user and/or providing other account functions to a card-holder based on an authenticated communication between a contactless transaction card and a user device of the card-holder [0002].
B.  Hruska et al US 2020/0074056 A1 directed to electronically authenticating an identity of a user of a mobile device [abstract].
C.  Hamlin et al US 2020/0053080 A1 directed to providing shared authentication includes a client information handling system having a resource service application, and a mobile HIS having a shared authentication application [abstract].
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492